Citation Nr: 1126672	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  02-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a service connection claim for an acquired psychiatric condition, claimed as schizophrenia.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from April 1972 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO), which, inter alia, continued the denial of service connection for a psychiatric disorder.

In March 2010, the Board issued a decision that declined to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric condition.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, based on a Joint Motion for Remand (Joint Motion), the Court issued an order vacating the Board's March 2010 decision and remanding the Board's decision for compliance with the instructions in the Joint Motion.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The February 2011 Joint Motion determined that there is a possibility that the Veteran's records Social Security Administration (SSA) are relevant to the Veteran's claim for service connection.  The Joint Motion further advised the Veteran that he was free to submit additional evidence and argument on the issue at hand.

In February 2004, the Veteran reported that he was in receipt of disability benefits from the SSA, though the relevant disabilities were not identified in this report.  The Court has held that when VA receives notice that the Veteran is receiving SSA disability benefits, VA must acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, as noted above, the Joint Motion indicates that these records may be relevant to the matters on appeal.  Therefore, attempts should be made to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issue on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  The RO should obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran and his representative should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

2.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



